                  Case 3:16-cv-01891-VLB Document 219 Filed 05/27/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                                          for the
                                                  District of Connecticut

Arch Insurance Company
                        Plaintiff                            )
                                                             )
                           v.                                )      Case No. 3:16-CV-01891 (VLB)
                                                             )
Centerplan Construction Company , LLC, et al                 )
                       Defendant

                                            NOTICE OF APPEARANCE

To:     The clerk of court and all parties of record

        I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:


                Arch Insurance Company                                                                               .


Date: May 27, 2020                                                    /s/ C. Donald Neville
                                                                                       Attorney’s signature


                                                                    C. Donald Neville - ct24001
                                                                                   Printed name and bar number

                                                                    Kroll, McNamara, Evans & Delehanty,LLP

                                                                    65 Memorial Road #300, West Hartford, CT 06107
                                                                                             Address

                                                                     dneville@kmelaw.com
                                                                                         E-mail address

                                                                     860-561-7070
                                                                                        Telephone number

                                                                     860-561-7075
                                                                                          FAX number




Rev. 5/4/2011
             Case 3:16-cv-01891-VLB Document 219 Filed 05/27/20 Page 2 of 2


                                   CERTIFICATE OF SERVICE


I hereby certify that on May 27, 2020               , a copy of foregoing was filed electronically and served
by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the Court=s electronic filing system or by mail to [Below list the names and addresses of anyone
unable to accept electronic filing] as indicate on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.



                                                              /s/ C. Donald Neville - ct24001
                                                            Attorney’s signature
